


Exhibit 10.79


[intuitlogoold.jpg]


P.O. Box 7850
Mountain View CA 94039-7850 http://www.lntuit.com/careers


February 12, 2003


Dan Wernikoff


Dear Daniel.
We are pleased to offer you the position of Group Project Manager, at Intuit
reporting to Dmitri Krakovsky. We hope you are as excited about this opportunity
as we are to have you on our team. The following is a summary of the terms and
conditions of this offer, which will apply to your employment with Intuit.
Start Date
We anticipate that your first day of employment, called your start date, will be
March 3, 2003. If this is not your understanding, please contact your manager.


Salary


Your starting bi-weekly salary will be $5,000(less applicable withholdings)
based upon annual salary of $130,000 pending continued employment.


IPI Bonus


This position is eligible for incentive compensation under the Intuit
Performance Incentive (IPI). You will be eligible for annual targeted IPI award
of 25% prorated for the balance of this fiscal year. Your actual award (paid
before September 15, 2003) is based upon the Company's performance and your
contribution, and in accordance with the FY03 plan.


Equity


In addition, you will receive rights, subject to necessary approvals by Intuit
to purchase 4,000 shares of Common Stock of Intuit Inc. in the form of
non-qualified stock options. Such options shall be subject to the terms of the
2002 Equity Incentive Plan.


Intuit cannot guarantee that options will be approved and priced on any specific
timeline. However, you will probably be awarded an option grant on the first
business day of the month following your start date. The option exercise price
will be determined based on the close of market price of Intuit's publicly
traded stock on the date the option is approved. The beginning of the vesting
period, however, coincides with your start date. The options will vest while you
are employed over a three year period as to 33 1/3% of the optioned shares at
end of first year (from your start date) and the remainder monthly thereafter.


Paid Vacation






--------------------------------------------------------------------------------




You will accrue two (2) weeks of vacation during your first year of employment.
After one year of service you will accrue three (3) weeks of vacation.




Sick Days


You will be granted 40 hours each calendar year to be used in the event of your
illness. Your sick leave will Accrue at the rate of 1.54 hours per pay period
(Bi-weekly).


Insurance


You will be covered by the company's group health, life, and dental insurance
plans. Your benefits will be effective on the first day of the month following
your Start Date.


Terms and Conditions


This offer and your employment are subject to certain terms and conditions that
are outlined below.


This offer (and your employment) is contingent on the Company's review of and
satisfaction with your references. In accepting this offer, you agree to
cooperate with the Company and seek the cooperation of other in completing the
reference process in an expeditious manner.


This letter confirms our understanding that you are not subject to any
employment agreement that would preclude the Company from offering this position
to you or preclude you from joining our Company. This also confirms that you
will not be asked to disclose to the Company any secrets or proprietary
information from your prior places of employment. In addition you agree to
execute a non-disclosure agreement prohibiting the disclosure of the Company's
confidential information and if requested by the Company, a
non-solicitation/non-compete agreement as a condition of employment.


In accepting this offer, you agree that your employment at Intuit is at the
mutual consent of you and Intuit, and is At-Will in nature and can be terminated
at anytime by yourself or Intuit.


Federal law requires Intuit to document an employee's authorization to work in
the United States. To comply, Intuit must have a completed Form I-9 for you
within three business days of your start date. You agree to provide Inuit with
documentation required by the Form I-9 to confirm your U.S. citizenship,
permanent U.S. residency or authorization to work in the United States (e.g.
U.S. Passport, current drivers license and original birth certificate or social
security card) within three business days of your start date. You understand and
agree that if you do not comply with this requirement by close of business on
the third business day following your start date,; you will be placed on unpaid
leave for up to five days to comply. You further understand and agree that
failure to provide the necessary documentation by the end of leave of absence
period will result in termination of employment.


This letter constitutes the Entire Agreement between you and Intuit and
supersedes any and all prior agreements, statements or representations made
between the parties regarding employment. Please review these terms to make sure
they are consistent with your understanding. If so, please sign and date both
copies of this letter and confirm your planned start date. The original of this
letter is for your records. Please return the copy to Debra Laflin, at Intuit,
P.O. Box 7850 Mountain View, CA 94039-7850 or fax to (650)944-5522.


This offer is valid until the end of business on February 18, 2003.


If you have any questions about this offer, please contact Rachel Bitte, at
(650) 944-5137.


We look forward to you joining the Intuit team.


Sincerely,






--------------------------------------------------------------------------------




/s/ ROB LAKE


Rob Lake
Sr. Talent Acquisition Manager




Accepted: /s/ DANIEL WERNIKOFF        Date: 2/13/03            Start Date:
3/3/03






Please plan to attend “New Employee Welcome”. Select the orientation date that
best coincides with your Start Date, from the list below.


- X March 10, 2003 March 24, 2003 April 7, 2003




If it's unique, your email address will follow the format of
Daniel_Wernikoff@intuit.com. If you prefer to use a nickname or different name,
please indicate it below.




______________________             ____________________-___
Preferred First Name                Preferred Last Name




Req#: 9624




